Per Curiam.
The cause of action stated in the informal and unverified complaint being for conversion of property an inquest before the court was a necessary preliminary to the entry of judgment. (Cassin v. Scala, 153 Misc. 425.)
While the intemperate language of the defendant’s attorney is disapproved, leave should be granted to renew the motion to open the default in appearance for examination on proper papers.
Judgment reversed, orders for examination and striking out answer affirmed, with leave to defendant within ten days after service of order entered hereon to renew motion to open default. Appeal from order denying motion to vacate judgment dismissed.
All concur; present, Lydon, Hammer and Shientag, JJ.